      Case 2:15-cv-02204-TLN-DB Document 82 Filed 06/09/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    CALVIN MOUNTJOY,                               No. 2:15-cv-02204-TLN-DB
12                      Plaintiff,
13           v.                                      ORDER
14    SETERUS, INC. and DOES 1–20,
15                      Defendants.
16

17          This matter is before the Court on Defendant Seterus, Inc.’s (“Defendant”) Ex Parte

18   Application to Modify the Scheduling Order. (ECF No. 81.) No opposition has been filed. For

19   the reasons set forth below, the Court GRANTS Defendant’s Ex Parte Application.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                     1
      Case 2:15-cv-02204-TLN-DB Document 82 Filed 06/09/21 Page 2 of 6


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff Calvin Mountjoy (“Plaintiff”) filed the instant wrongful foreclosure action in the

 3   Sacramento County Superior Court on April 2, 2015. (ECF No. 1-1.) Defendant removed the

 4   action to this Court on October 22, 2015. (ECF No. 1.) On October 23, 2015, the Court issued

 5   new case documents, requiring the parties to file a joint status report with proposed pre-trial

 6   deadlines pursuant to Federal Rule of Civil Procedure (“Rule”) 26(f) “within sixty (60) days of

 7   service of the complaint on all defendants, or from the date of removal.” (ECF No. 2.) This did

 8   not happen. Multiple filings and stipulations later, Plaintiff filed the operative Third Amended

 9   Complaint (“TAC”) on May 8, 2018, which Defendant answered. (ECF Nos. 49, 68.) On May

10   14, 2020, the Court again ordered the parties to file a joint status report. (ECF No. 69.)

11          On June 12, 2020, Defendant filed a unilateral status report, noting Plaintiff refused to

12   respond to Defendant’s requests and attempts to draft and submit a joint status report. (ECF No.

13   70.) The Court issued the Pretrial Scheduling Order on July 6, 2020. (ECF No. 71.) Pursuant to

14   the Pretrial Scheduling Order, the non-expert discovery deadline was set for June 11, 2021; the

15   expert disclosure deadline was set for August 12, 2021; and the dispositive motion deadline

16   (which includes all dispositive motion hearings) was set for December 16, 2021. (See generally

17   id.) The Order additionally reminded the parties that the Pretrial Scheduling Order would only be

18   modified upon leave of the Court upon a showing of good cause. (Id. at 8.)

19          Thereafter, in response to Plaintiff’s complete failure to provide discovery responses or

20   provision of untimely responses “subject to” various objections, Defendant filed two separate
21   motions to compel. (ECF Nos. 72, 77.) The magistrate judge granted both motions and awarded

22   Defendant monetary sanctions. (ECF Nos. 78, 80.) Meanwhile, on April 23, 2021, Defendant

23   filed a unilateral statement regarding an ongoing discovery dispute with Plaintiff to provide

24   adequate production responses and request for sanctions (ECF No. 79), which is currently

25   pending before the magistrate judge.

26          On May 27, 2021, Defendant filed the instant ex parte application to modify the Pretrial
27   Scheduling Order. (ECF No. 81.) The application is unopposed.

28   ///

                                                        2
      Case 2:15-cv-02204-TLN-DB Document 82 Filed 06/09/21 Page 3 of 6


 1           II.     STANDARD OF LAW

 2                   A.       Ex Parte Relief

 3           In general, the Court will not grant ex parte relief unless “the moving party’s cause will be

 4   irreparably prejudiced if the underlying motion is heard according to regular noticed motion

 5   procedures” and “the moving party is without fault in creating the crisis that requires ex parte

 6   relief, or . . . the crisis occurred as a result of excusable neglect.” Mission Power Eng’g Co. v.

 7   Continental Cas. Co. (Mission Power), 883 F. Supp. 488, 492 (C.D. Cal. 1995); see also Erichsen

 8   v. Cty. of Orange, 677 F. App’x 379, 380 (9th Cir. 2017) (affirming determination that moving

 9   parties failed to meet the “threshold requirement” for ex parte relief because “they did not

10   establish they were ‘without fault in creating the crisis that requires ex parte relief’”).

11           Local Rule 144(c) further provides:

12                   The Court may, in its discretion, grant an initial extension ex parte
                     upon the affidavit of counsel that a stipulation extending time cannot
13                   reasonably be obtained, explaining the reasons why such a
                     stipulation cannot be obtained and the reasons why the extension is
14                   necessary. Except for one such initial extension, ex parte
                     applications for extension of time are not ordinarily granted.
15

16   E.D. Cal. L.R. 144(c).

17                   B.       Modification of Scheduling Order

18           Under Rule 16, the Court is required to issue a scheduling order as soon as practicable,

19   and the order “must limit the time to join other parties, amend the pleadings, complete discovery,

20   and file motions.” Fed. R. Civ. P. 16(b)(3)(A). Once a scheduling order has been filed pursuant
21   to Rule 16, the “schedule may be modified only for good cause and with the judge’s consent.”

22   Fed. R. Civ. P. 16(b)(4).

23           The “good cause” standard “primarily considers the diligence of the party seeking the

24   amendment,” and the Court “may modify the pretrial schedule if it cannot reasonably be met

25   despite the diligence of the party seeking the extension.” Johnson v. Mammoth Recreations, Inc.,

26   975 F.2d 604, 609 (9th Cir. 1992) (internal citations and quotations omitted); see also Zivkovic v.
27   S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (citing Johnson, 975 F.2d at 609).

28   However, “carelessness is not compatible with a finding of diligence and offers no reason for a

                                                         3
         Case 2:15-cv-02204-TLN-DB Document 82 Filed 06/09/21 Page 4 of 6


 1   grant of relief.” Johnson, 975 F.2d at 609 (compiling cases). Thus, if the party seeking the

 2   modification “was not diligent, the inquiry should end.” Id. “The prejudice to opposing parties,

 3   if any, may provide additional grounds for denying the motion, but the focus is on the moving

 4   party’s reason for seeking the modification.” Atayde v. Napa State Hosp., No. 116-CV-00398-

 5   DAD-SAB, 2020 WL 1046830, at *3 (E.D. Cal. Mar. 4, 2020), reconsideration denied, No. 1:16-

 6   CV-00398-DAD-SAB, 2020 WL 1937395 (E.D. Cal. Apr. 22, 2020).

 7            III.   ANALYSIS

 8            In the instant application, Defendant seeks to extend the following deadlines by six

 9   months: (1) the deadline to complete discovery, which is currently set for June 11, 2021; (2) the

10   deadline to designate experts, which is currently set for August 12, 2021; and (3) the deadline to

11   file dispositive motions, which is currently set for December 16, 2021. (ECF No. 81.)

12            Defendant argues good cause exists to grant the modification in light of Plaintiff’s

13   repeated failure to produce discovery responses in a timely manner, or sometimes at all.1 As a

14   result of Plaintiff’s untimely production of responses, Defendant did not learn of a key witness —

15   Kim Harrison, an individual who Plaintiff’s recently-received discovery responses suggest is the

16   actual primary percipient witness for the majority of allegations tendered by Plaintiff in this case

17   — until recently, thus necessitating the request for additional time to seek further discovery from

18   Plaintiff. (ECF No. 81 at 4, 6–7.) Defendant additionally asserts the need for a modification is

19   exacerbated by Ms. Harrison’s current refusal to comply with her deposition subpoena. (Id. at

20   10.) Finally, Defendant maintains the instant application was diligently pursued once it became
21   apparent that the delays caused by Plaintiff would prevent Defendant from obtaining necessary

22   ///

23

24   1
             Indeed, the application details the varied unsuccessful meet and confer attempts
     Defendant made to obtain requested discovery from Plaintiff that ultimately resulted in receipt of
25   Plaintiff’s Rule 26 initial disclosures nearly a year after they were due, and interrogatory and
26   production responses (the adequacy of which appears to remain at dispute) approximately six
     months after they were due — the latter of which were apparently only produced after the
27   magistrate judge’s granting of two separate motions to compel and upon threat of further
     monetary sanctions being awarded to Defendant. (ECF No. 81 at 2–3, 6; see also ECF Nos. 78,
28   80.)

                                                        4
     Case 2:15-cv-02204-TLN-DB Document 82 Filed 06/09/21 Page 5 of 6


 1   discovery prior to the discovery deadlines. (Id. at 11.) The Court finds the relief Defendant seeks

 2   is warranted.

 3          As an initial matter, Defendant has met the threshold requirement to seek ex parte relief.

 4   Namely, the application and supporting declaration of counsel demonstrate Defendant will be

 5   irreparably prejudiced if the litigation continues towards trial without Defendant having the

 6   opportunity to obtain relevant discovery from a key witness. Mission Power, 883 F. Supp. at 492;

 7   Erichsen, 677 F. App’x at 380; E.D. Cal. L.R. 144(c). Further, the need to seek modification ex

 8   parte was not a situation created by Defendant but was caused by Plaintiff’s pervasive

 9   recalcitrance in providing adequate discovery responses. Id.

10          Based on the same circumstances, the Court finds Defendant has met its burden to

11   demonstrate diligence in seeking discovery. When Plaintiff failed to respond to Defendant’s Rule

12   26 meet and confer efforts, Defendant unilaterally filed a Rule 26 report so that the Court could

13   issue a Pretrial Scheduling Order. (See ECF No. 70.) Defendant’s application demonstrates it

14   diligently requested discovery by submitting timely requests, engaged in protracted meet and

15   confer attempts with Plaintiff to obtain the discovery it needed, and ultimately moved to compel

16   production when Plaintiff’s responses were deficient. (See ECF No. 81 at 8–11; see also ECF

17   Nos. 72, 77, 79.) Finally, when Plaintiff continued to provide delayed or insufficient discovery

18   responses after Defendant’s motions to compel were granted and the recently-identified percipient

19   witness refused to comply with her deposition subpoena, the need to extend the discovery

20   deadlines became apparent and Defendant swiftly sought the instant relief prior to the close of the
21   discovery deadline. (ECF No. 81 at 10–11.) Based on this record, the Court finds good cause

22   exists to modify the schedule. Zivkovic, 302 F.3d at 1087; Johnson, 975 F.2d at 609.

23          IV.      CONCLUSION

24          For the foregoing reasons, the Court hereby GRANTS Defendant’s Ex Parte Application

25   to Modify the Scheduling Order. (ECF No. 81.) The Pretrial Scheduling Order (ECF No. 71) is

26   modified as follows:
27          1. The deadline to complete discovery, which is currently set for June 11, 2021, is

28   continued to December 10, 2021;

                                                       5
     Case 2:15-cv-02204-TLN-DB Document 82 Filed 06/09/21 Page 6 of 6


 1          2. The deadline to designate experts, which is currently set for August 12, 2021, is

 2   continued to February 11, 2022; and

 3          3. The deadline to file dispositive motions, which is currently set for December 16, 2021,

 4   is continued to June 16, 2022.

 5          IT IS SO ORDERED.

 6   DATED: June 8, 2021

 7

 8

 9                                                            Troy L. Nunley
                                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      6
